DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2020 and 1/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite “wherein the optical assembly is part of a telescope”. The language does not clearly further limit the independent claim, drawn to the optical assembly, as it neither definitely extends the scope of invention to the combination (i.e. telescope having the optical assembly) nor definitely limits the optical assembly with an intended use (i.e. use within a telescope).  These mutually exclusive interpretations do not clearly establish the metes and bounds of the claimed invention.

Claim Interpretation
The claims recite variations on a limiting the actuators as “bending” the metamirrors.  The Specifications limits embodiments in [0013] as follows: “micro-actuators are controlled to tilt the metamirror and/or bend the reflective surface so as to control the focusing effect of the metaelements”.  While it is unclear if the Applicant’s intent is to limit the respective metamirrors as being curved by micro-actuators, the breadth of the claim is understood to include tilting collections of metamirrors to form a bent curvilinear profile as well as deforming a respective metamirror to provide individually-curved profiles.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,444,492 to Hopkins et al. (hereinafter Hopkins) in view of “Integrating microsystems with metamaterials towards metadevices” by Zhao et al. (hereinafter Zhao).
Regarding claim 1, Hopkins teaches an optical assembly (Figs. 1-7) comprising: a plurality of mirrors (hexagonal mirrors 11, 64-69, Fig. 1 & 7) each including an array of optical elements formed to a reflective surface (“mirrors are shown having a hexagonal shape with six sides, and may be made of a silicon core with a reflective surface coating”; col. 15, ll. 36-48) and an array of micro-actuators (actuation modules #1-#3, including bases 18, 22, of Fig. 1), wherein the elements in all of the mirrors combine to focus a light beam that is reflected off of the reflective surfaces to a common focal point (in a use-scenario, beams are focused: “beams will be focused to neck down to a near-minimum width over the whole operating volume to maximize the trapping force”; col. 32, ln. 63-col. 33, ln. 5); and a controller for controlling the micro-actuators to bend the reflective surfaces and control the focusing effect of the elements (use scenarios include “a sensor, processor, and other electronics”; col. 29, ln. 8-col. 34, ln. 16).
Hopkins discloses the claimed invention as cited above though does not explicitly disclose metamirrors each including an array of optical metaelements formed to a reflective surface.
Zhao discloses metamirrors (“Metamaterials are assemblies of subwavelength unit cells, i.e., meta-atoms, that can give rise to effective EM properties, … When an incident EM wave impinges upon a metamaterial, a resonant response in the meta-atoms is excited, leading to Lorentz-type dispersion in εeff and/or μeff 35, which may be extracted from the simulated or experimental transmission and reflection spectra”; Page 2) each including an array of optical metaelements formed to a reflective surface (“Au/SiNx biomaterial thermal actuators have been included in asymmetric SRRs to modulate the infrared reflection of metamaterials” & “tuning of the amplitude and resonant frequencies of the transmission or reflection, for example, is frequently examined in the literature. Some devices are also capable of rapid modulation of such properties. For example, some early designs of MEMS-based tunable metamaterials used a discrete micromachined RF switch to tune the resonant frequency of a meta-atom at microwave frequencies”; pages 4-5 & Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide metamirrors as taught by Zhao with the system as disclosed by Hopkins.  The motivation would have been to “[enable] the modulation of the intensity and phase of light and the manipulation of near-field interactions and nonlinear responses” (Page 1).
Regarding claim 2, Hopkins discloses the claimed invention as cited above though does not explicitly disclose each of the metamirrors includes a plurality of sub-metamirrors.
Zhao discloses each of the metamirrors includes a plurality of sub-metamirrors (embodiments such as Figs. 1-3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide metamirrors as taught by Zhao with the system as disclosed by Hopkins.  The motivation would have been to “[enable] the modulation of the intensity and phase of light and the manipulation of near-field interactions and nonlinear responses” (Page 1).
Regarding claim 3, Hopkins discloses the claimed invention as cited above though does not explicitly disclose each of the metamirrors includes a substrate coupled to the actuator, and wherein the reflective surface is a reflective layer formed on the substrate.
Zhao discloses each of the metamirrors includes a substrate coupled to the actuator, and wherein the reflective surface is a reflective layer formed on the substrate (“split ring resonators (SRRs) were patterned on a high-resistivity GaAs substrate”; Page 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide metamirrors as taught by Zhao with the system as disclosed by Hopkins.  The motivation would have been to “[enable] the modulation of the intensity and phase of light and the manipulation of near-field interactions and nonlinear responses” (Page 1).
Regarding claims 4 and 18, Hopkins discloses the controller changes the length of the micro-actuators to bend the reflective surface (“each micro-assembly includes an object to be actuated and at least three electrostatic actuation modules for tipping, tilting, and/or piston-actuating the object”; col. 15, ll. 7-31).
Regarding claims 5 and 11 and 19, Hopkins discloses the micro-actuators are piezoelectric elements (“alternatively may be any suitable drive system including electromagnetic actuators, such as voice coils, and stepper motors, piezoelectric actuators and the like”).
Regarding claims 6 and 12, Hopkins discloses at least some of the reflective surfaces of the mirrors are pre-tilted relative to each other (Figs. 1-7). Note: The limitation on surfaces as “pre-tilted” are not narrowly construed to require an angular configuration relative to any particular reference plane.  In other words, tilting is understood to be arbitrary within the metes and bounds of the claim.
Regarding claims 7 and 15, Hopkins discloses the optical assembly is part of a telescope (Fig. 1). This claim is interpreted as being drawn to the intended use of the optical assembly, as opposed to introducing structural limitations on the system within which the optical assembly is a part.
Regarding claims 8 and 13, Hopkins discloses the plurality of metamirrors are arranged together in a tiled manner (Fig. 7).
Regarding claims 9 and 14, Hopkins discloses the metamirrors have a hexagonal shape (Fig. 7). 
Regarding claims 10 and 16-17, Hopkins teaches an optical assembly (Figs. 1-7) comprising a plurality of mirrors (hexagonal mirrors 11, 64-69, Fig. 1 & 7), where each mirror includes a substrate, a reflective layer formed to the substrate (“a silicon core with a reflective surface coating”; col. 15, ll. 36-48), an actuator assembly (actuation modules #1-#3, including bases 18, 22, of Fig. 1) having an array of micro-actuators coupled to the substrate opposite to the reflective layer (Figs. 1-7), said micro-actuators being controlled to control the orientation and bending of the mirrors to control (use scenarios include “a sensor, processor, and other electronics”; col. 29, ln. 8-col. 34, ln. 16) how a combination of the elements focus a light beam that is reflected off of the reflective layers (in a use-scenario, beams are focused: “beams will be focused to neck down to a near-minimum width over the whole operating volume to maximize the trapping force”; col. 32, ln. 63-col. 33, ln. 5).
Hopkins discloses the claimed invention as cited above though does not explicitly disclose metamirrors each including an array of optical metaelements formed to a reflective surface.
Zhao discloses metamirrors (“Metamaterials are assemblies of subwavelength unit cells, i.e., meta-atoms, that can give rise to effective EM properties, … When an incident EM wave impinges upon a metamaterial, a resonant response in the meta-atoms is excited, leading to Lorentz-type dispersion in εeff and/or μeff 35, which may be extracted from the simulated or experimental transmission and reflection spectra”; Page 2) including a substrate and an array of optical metaelements (“split ring resonators (SRRs) were patterned on a high-resistivity GaAs substrate”; Page 2) extending from the reflective layer (“Au/SiNx biomaterial thermal actuators have been included in asymmetric SRRs to modulate the infrared reflection of metamaterials” & “tuning of the amplitude and resonant frequencies of the transmission or reflection, for example, is frequently examined in the literature. Some devices are also capable of rapid modulation of such properties. For example, some early designs of MEMS-based tunable metamaterials used a discrete micromachined RF switch to tune the resonant frequency of a meta-atom at microwave frequencies”; pages 4-5 & Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide metamirrors as taught by Zhao with the system as disclosed by Hopkins.  The motivation would have been to “[enable] the modulation of the intensity and phase of light and the manipulation of near-field interactions and nonlinear responses” (Page 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872